Citation Nr: 1230558	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-06 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus as secondary to exposure to herbicides and/or pesticides. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1975. 

This matter is before the Board of Veterans' Appeals (Board) from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for diabetes mellitus. 

The Board remanded the case in November 2010 for additional development.  While some of the directives were complied with, there has not been substantial compliance with all of the remand directives, thus, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When the Board last reviewed the claim, it noted that private treatment records from Dr. N.D. for the period of January 1990 to December 2000 needed to be obtained.  VA only obtained records from such physician from 2001 through 2010.  In addition, in February 2012, the Veteran submitted a signed authorization and consent form along with a statement indicating that Dr. N.D. had been treating him for his diabetes to the present time; however, there is no indication that a request or attempt to obtain those records took place. 

Accordingly, under 38 C.F.R. § 3.159(c)(1) VA has a duty to assist claimants in obtaining evidence pertinent to their claims.  Therefore, based upon the above, VA must request treatment records from Dr. N.D. for the Veteran regarding his treatment for diabetes mellitus during the aforementioned time frames.  

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action necessary to obtain all records from Dr. N.D. for the period of January 1990 to December 2000, as well as from 2010 to the present, as per the Veteran's February 2012 statement.  

The claims folder must document the efforts made to obtain these records along with any negative responses.  If the private treatment records cannot be obtained, a letter must be sent to the Veteran informing him of this fact.  

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


